Title: Abigail Adams to Cotton Tufts, 6 September 1790
From: Adams, Abigail
To: Tufts, Cotton


dear sir
New york Sepbr 6 1790
Mr Adams received your Letter dated August 31. he sat of that morning after for Philadlphia and desired me to let you know that he would transmit to you an order from the treasury for the Sum you received of Generall Lincoln upon his return. where is Thomas we have been daily expecting him for near a Month, and mr Adams delayd going his journey a week expecting him here. he wrote me that he could not come on imediatly after commencment as you had not sufficient in your hands for that purpose. I accordingly sent on by dr Jeffries 35 dollors—directed to you, which I presume you received. I have written to his Brother & last week to him advising him to come by the Way of RhoadIsland, but have not heard a single word where he is, nor why he does not come if he is sick, or met with any accident we should be glad to know it. Mrs Cranch wrote me that a Gentleman and Lady from Demerara wanted to take a ready furnishd House, and inquired if we would Let ours. I could wish that a place which cost us so much Money might be made a little profitable to us. I have desired mrs Cranch that you might be consulted about it, and if any terms should be offerd that you think would compensate for the use of House garden and furniture, you will be so good as to inform us— things are not conducted there according to my mind, because we do not know how they are managed. mr Adams had thoughts of going to Braintree, but his journey to Philadelphia will prevent it as I suppose if he can get a House there, we must remove next month. he wishes you to inform him, the Sum you have of paper, and the different kind’s
the wine which mr Codman has in his care we will thank you to Send round by Barnard as we can remove it with our other things. I do not expect to see my Friends untill an other year, when I hope to spend the summer with them.
How will Elections go? are they Still in a rage for Rotations in Massachusetts? or does the Clamour rise from a few wrestless spirits who have no other importance. if they change mr Gerry for a mr any body else, they will lose one of the firmest men they have as independant a man, and as honest a one. in the first Session, his mind was irritated & he was hurt, his speaches were misrepresentd, and his conduct misconstrued, but through the whole of this last session no man has exerted himself more for the honour and Reputation of the Nation, nor more firmly gaurded the constitution against innovation. I most sincerely hope he will be reelected.
I hope my dear sir that all your Family are well and that you enjoy good Health yourself. I am very sorry to hear that we are like to lose Governour Bowdoin, from the accounts we hear, I fear there is little hope of his recovery—
All Letters addrest to the V President are frankd in the post office, so that you may write by that conveyance when you please.
will you be so good as to tell mr Codman that as the President and Secretary of State are both absent, there cannot any application be made at present in favour of his Brother, that on a former occasion when mr A Named a Gentleman to the Pressident as proper for consul, he replied that he had no other objection than that a much greater Number had been appointed from N England than from any other of the States, and that his object had been to distribute offices as equally as possible. mr A will however communicate to mr Lear the contents of the Letter.
I am dear sir / your affectionate
A Adams
